Title: Thomas Jefferson to Joel Yancey, 9 March 1819
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Mar. 9. 19.
          
          Your favor of Feb. 19. was recieved the 1st inst. as was also the joint letter from yourself & mr Radford. I now inclose you an order for 55 D. 65. cents the balance which you mention as due for the taxes of the last year. I did not send you an order for the whole taxes at the time because I did not know their amount and expected you would have noted it to me. I shall take care to pay your 2d instalmt with my own to the university. as soon as the tobo is ready be so good as to send it off to mr Gibson, as it is most convenient and advantageous to me to make him the sole depository of all my funds. the tobo may go off therefore as fast as is ready without awaiting further directions from me. only I should be glad of a line notifying me that it is gone. my expectation is that I may be with you the 2d or 3d week of April. I salute you with affection and respect. 
          
            Th: Jefferson
          
        